Citation Nr: 9923127	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  98-19 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for residuals, fracture 
right elbow.

2.  Entitlement to a compensable evaluation for residuals of 
an injury of the right thumb, on appeal from the initial 
grant of service connection.


ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to May 1997.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
November 1997 rating determination by the Roanoke, Virginia, 
Regional Office (RO).

FINDING OF FACT

The veteran's service connected residuals of a right thumb 
injury is manifested by complaints of pain and weakness of 
the right thumb; clinical findings on a VA examination in 
1997 showed a slight decrease in size of the right thenar 
muscle with no evidence of functional loss of motion or other 
impairments of the right thumb.


CONCLUSION OF LAW

The criteria for a compensable rating for service-connected 
right thumb disability have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 1991); 38 C.F.R. § 4.71a, Code 5224 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records show that in April 1994, the veteran 
reported that he injured the right thumb in September 1993 
when it jammed against a box thrown at him.  He reported that 
the thumb was sore and that he had decreased grip strength 
with the right hand mostly due to thumb opposition.  On 
examination pain with wide grip over the ulnar aspect of the 
thumb was noted.  The assessment was Grade II/III ulnar-
collateral ligament sprain of the right thumb.  He was 
evaluated in May 1994 for continued pain and weakness on 
circular-wide opposition grip maneuver.  An X-ray report was 
negative evidence of a fracture.  The veteran's right thumb 
was set in an opposition splint.  The veteran's examination 
at retirement conducted in April 1997 showed he complained of 
difficulty holding heavy objects with his right hand.  The 
clinical evaluation of the upper extremities was normal.

On VA examination in August 1997 the veteran complained of 
pain and weakness in the right thumb on heavy lifting.  The 
examiner noted that the veteran was right-handed.  On 
examination of the right hand, he had a slight decrease in 
size of the right thenar muscle as compared to the left 
without weakness.  There was no loss of range of motion and 
no evidence of deformity.  X-rays of the right hand were 
normal.  The clinical impression included history of injury 
to the right thumb consistent with a sprain and mild 
decreased size of the right thenar muscle.  

In his April 1998 notice of disagreement the veteran reported 
the history of his right thumb injury and that he was 
provided a cast for his right thumb.  He stated that 
currently his right thumb disability hinders his day-to day 
activities and that he could no longer hold heavy or bulky 
items.  


Analysis

The Board finds that the veteran's claim for an increased 
rating is well grounded within the meaning of 38 U.S.C.A. § 
5107(a), in that he has presented a claim which is plausible.  
The Board is satisfied that all relevant facts have been 
properly developed, and that no further assistance to the 
veteran is required in order to comply with 38 U.S.C.A. § 
5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1991); Proscelle v. Derwinski, 2 Vet. App. 269 (1992).

The RO has rated the right thumb disability by analogy, 
utilizing the diagnostic codes applicable to joint injuries 
of the fingers.  Code 5224 applies to ankylosis of the thumb 
where favorable ankylosis is rated 10 percent disabling for 
either the major or minor hand and unfavorable ankylosis is 
rated 20 percent disabling, also for either the major or 
minor hand.  38 C.F.R. § 4.71a, Code 5224 (1998).

In classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits the 
following rules will be observed:  (1) Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, with 
either joint in extension or in extreme flexion, will be 
rated as amputation.  (2) Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, even 
though each is individually in favorable position, will be 
rated as unfavorable ankylosis.  (3) With only one joint of a 
digit ankylosed or limited in its motion, the determination 
will be made on the basis of whether motion is possible to 
within 2 inches (5.1 cms.) of the median transverse fold of 
the palm; when so possible, the rating will be for favorable 
ankylosis, otherwise unfavorable.  (4) With the thumb, the 
carpometacarpal joint is to be regarded as comparable to the 
metacarpophalangeal joint of other digits.  Extremely 
unfavorable ankylosis of the fingers, all joints in extension 
or in extreme flexion, or with rotation and angulation of 
bones, will be rated as amputation.  38 C.F.R. § 4.71a.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998).

After having reviewed all of the pertinent evidence, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim seeking a compensable evaluation 
for his right thumb disability.  The objective medical 
evidence to date is relatively unremarkable for evidence of 
disabling residuals.  The record reflects that the veteran 
was treated during service for a hyperextension injury to his 
right thumb in 1993.  On post-service VA examination in 1997, 
there was a slight decrease in size of the right thenar 
muscle but no evidence of weakness noted.  The clinical 
findings otherwise showed no disabling residuals; he had full 
range of motion and use of the right thumb and there was no 
evidence of atrophy.  In short, evidence does not show 
ankylosis of the right thumb, or limitation of motion that 
would equate to ankylosis under the rating schedule.  Based 
on these findings, the Board concludes that the disability 
picture presented does not support a compensable evaluation 
according to the scheduler criteria set forth under any of 
the diagnostic codes in 38 C.F.R. §§ 4.71, 4.72 pertaining to 
limitation of function of the joints, bones and muscles for 
the veteran's right thumb.

In reaching this conclusion, the Board has considered DeLuca 
v. Brown, 8 Vet. App. 202 (1995), and the effect of pain on 
the functioning of the veteran's right thumb.  Factors listed 
in 38 C.F.R. § 4.45 include less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or lengthened 
tendons, etc.); excess fatigability; incoordination, impaired 
ability to execute skilled movements smoothly; and pain on 
movement, swelling, deformity or atrophy of disuse.  In this 
case, none of the medical records show objection medical 
evidence of the presence of any of these factors.  The 
objective evidence, including the findings of the most recent 
VA examination do not show pain on movement of the right 
thumb.  The limitations that are objectively verified do not 
support the assignment of a compensable rating on the basis 
of pain alone, equated to the limitation of motion described.

Accordingly, the provisions of 38 C.F.R. § 4.31 are 
applicable to the disposition of this claim.  There is simply 
no objective evidence of ratable functional impairment caused 
by this disability, and that being the case, an increased 
rating is not in order.  Thus, the current level of 
disability shown is encompassed by the rating assigned and 
with due consideration to the provision of 38 C.F.R. § 4.7, a 
compensable evaluation is not warranted for any portion of 
the time period under consideration.  The Board has 
considered staged ratings, under Fenderson v. West, 12 Vet. 
App 119 (1999), but  concludes that they are not warranted as 
the veteran's right thumb disability is not shown to have 
been more than noncompensable disabling at any time since 
service separation.

The Board therefore finds that a preponderance of the 
evidence is against the claim for a right thumb disability 
and that the benefit-of-the-doubt rule does not apply.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 1998).



ORDER

Entitlement to a compensable evaluation for injury residuals 
of the right thumb is denied.  


REMAND

Service medical records show that veteran dislocated his 
right elbow in a college wrestling match prior to active 
service.  In September 1993, he re-injured his elbow while 
unloading field tables.  In March 1994 he complained of 
weakness and discomfort in the right elbow with prolonged 
flexion.  An X-ray showed lateral condyle fracture; chip 
medial elbow.  The clinical impression was questionable ulnar 
nerve palsy.  On post-service VA examination in August 1997 
the veteran complained that he experiences arm numbness when 
skiing, dancing or holding his wife and that repetitive 
flexion of the arm results in weakness.  He stated that his 
right arm becomes numb too easily and will fall asleep if he 
holds it in one position too long.  On examination the 
veteran had a small bony prominence of the right elbow, but 
there was no tenderness, heat or swelling.  He had full range 
of motion of the right elbow without weakness.  There was no 
evidence of muscle atrophy.  X-rays of the elbow showed an 
unfused area in the lateral epicondyle of the epiphysis of 
the right elbow, all considered normal.  The clinical 
impression was history of sprain of the right elbow with 
evidence of ulnar nerve palsy by history only.

The veteran indicated in his April 1998 notice of 
disagreement that he first injured his elbow in the fall of 
1973 during a wrestling match and that he was treated at the 
with a cast and therapy and regained complete strength with 
no residuals effects.  The service medical records show that 
he reported that he was treated for that elbow injury at 
Lexington Hospital, Lexington, Virginia.  He stated that he 
re-injured his right elbow in September 1993 during service 
while moving field desks.  Following the injury he noticed 
that right arm numbness and weakness and that he is 
restrained from doing heavy or repetitive work due to fatigue 
and pain.  He stated that these symptoms did not exist prior 
to the 1993 injury.  

The veteran's claim for service connection was denied on the 
basis that the there was no evidence that the right elbow 
condition permanently worsened as a result of service.  
However, the decision as to aggravation of a preexisting 
disorder in service (see 38 C.F.R. § 3.306 (1998)) is based 
on a medical judgment which is not expressly stated in the 
existing medical record and which may not be made by 
adjudicators through an exercise of independent medical 
judgment.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  It 
remains to be determined whether the symptoms in service 
represented an increase in any underlying pathology.  
Therefore a medical opinion as to the whether the underlying 
disability associated with the right elbow disorder underwent 
an increase during service is necessary.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.

Consequently, in order to secure this evidence, the case is 
REMANDED for the following actions:


1.  The RO should contact the veteran and 
request that he verify that he was 
treated for a right elbow dislocation at 
the Lexington Hospital in 1973 and 
specify the dates of treatment, if known.  
He should be requested to sign and submit 
a consent form for the release to VA of 
records of the Lexington Hospital in 
Lexington, Virginia.  When the consent 
form is received, the RO should contact 
the Lexington Hospital and request copies 
of all records concerning treatment of 
the veteran in 1973 for a right elbow 
dislocation.  All records obtained should 
be associated with the claims folder.

2.  The RO should obtain any additional 
medical records (VA or private) 
pertaining to treatment of the veteran's 
right elbow disability since August 1997.  
Copies of complete records should be 
associated with the claims folder.  

3.  The veteran should undergo VA 
orthopedic and neurologic examinations to 
ascertain the current status of any right 
elbow and obtain an opinion concerning 
the significance of the events in service 
in September 1993 as evidence of 
progression of a preservice right elbow 
disorder or incurrence during service of 
a chronic right elbow disorder.  All 
indicated tests and studies should be 
conducted, and all clinical findings 
should be reported in detail.  The claims 
folder must be made available to, and 
reviewed by, the examining physician 
prior to the examination so that 
pertinent aspects of the veteran's 
medical history may be reviewed.  The 
examiner should specifically state 
whether he/she had the claims folder.  
Each examiner should state the current 
diagnosis of any right elbow disability 
found.  If there is no current disability 
of the right elbow, each examiner should 
so state.  The examiners must provide a 
thorough description of any neurologic 
pathology.  On the basis of both current 
examination findings and a thorough 
review of all records in the claims file, 
the examiners should express a 
conclusion, in terms of medical 
probability, as to: (1) whether the 
injury and symptomatology in service 
constituted a pathological advancement of 
a pre-service right elbow disorder (as 
distinguished from a characteristic acute 
exacerbation of the disorder), (2) the 
extent to which the veteran's current 
right elbow disability is related to the 
injury in service, and (3) whether any 
increase in severity in service was 
beyond the natural progression of the 
disorder.  The basis for the conclusions 
reached should be stated in full.  The 
conclusion(s) of the examiners should 
reflect review of the claims folder and 
the discussion of pertinent evidence.

3.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the veteran 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	K. J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals







